DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1 and 4-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device and method for dispensing foam.  
	The closest prior art of record is Harman (US 20070051426).  
Regarding independent claim 1, Harman fails to teach among all the limitations or render obvious a pressure valve opens in response to an increased pressure in the foam pathway, and closes in response to a decrease in that pressure, in combination with the total structure and function as claimed.  The examiner notes that Harmon substantially discloses the subject matter of claim 1 (fig. 19) and, in a separate embodiment, discloses a pressure valve (450 in fig. 12).  However, as this pressure valve is positioned in the syringe outlet, a PHOSITA would not be motivated to modify the embodiment of fig. 19 with this pressure valve without undue experimentation. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783